   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 1 of 14 PageID #:207




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 GLORIA CARTER,

              Plaintiff,

        v.                                       No. 20-cv-1083
                                                 Judge Franklin U. Valderrama
 CITY OF CHICAGO, AN ILLINOIS
 Municipal Corporation,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Gloria Carter (Carter) alleges that Defendant City of Chicago (the

City) denied her access to the City’s emergency shelter program while she was

homeless due to her disability, osteoarthritis. Carter filed suit against the City

claiming that she requested and was denied a reasonable accommodation for her

disability, in violation of the American with Disabilities Act, 42 U.S.C. §12101, et seq.

(the ADA) and Section 504 of the Rehabilitation Act of 1973 (the Rehabilitation Act),

29 U.S.C. § 791, et seq. The City moved to dismiss the Complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). R. 25, Mot. Dismiss. 1 For the following

reasons, the City’s Motion to Dismiss is granted in part and denied in part.




1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.

                                           1
    Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 2 of 14 PageID #:208




                                      Background

       The City operates an overnight shelter program (Shelter Program). R. 1,

Compl. ¶ 11. 2 To access an emergency shelter bed in Chicago, a person must either

call 311 or go to a police station or hospital, where the staff will call 311 on his/her

behalf. Id. ¶ 12. After a 311 call is made, the person seeking shelter must wait where

the call was made until a delegate agency picks that person up in a van and delivers

that person to a shelter facility selected by the City. Id. ¶ 13. Delegate agencies often

bring homeless individuals to Pacific Garden Mission (Pacific Garden). Id. ¶ 14.

Pacific Garden, Chicago’s largest homeless shelter, is not City-funded but

participates in the City’s Shelter Program. Id. With the exception of a shelter called

Sarah’s Circle and a few others, the majority of City-funded shelters participating in

the Shelter Program are inaccessible to individuals who cannot independently climb

stairs. Id. ¶ 16.

       The   City   funds a     delegate    agency, Catholic Charities,        to   provide

transportation, triage, and placement of Shelter Program individuals and families in

open bed shelters across the City. Compl. ¶ 20. Many, if not all, of the vans that

Catholic Charities uses to transport people experiencing homelessness are not

accessible to people with mobility disabilities. Id. ¶ 21.

       Carter is an individual with osteoarthritis. Compl. ¶ 43. As a result, she is not

able to climb stairs or independently enter a standard model van that has not been



2
 The Court accepts as true all of the well-pleaded facts in the complaint and draws all
reasonable inferences in favor of the plaintiff. Platt v. Brown, 872 F.3d 848, 851 (7th Cir.
2017).
                                             2
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 3 of 14 PageID #:209




modified for use by people with disabilities. Id. ¶ 43. In mid-August 2019, Carter was

homeless. Id. ¶ 44. On August 11, 2019, Carter was admitted to Weiss Hospital

because she had fluid in her legs that caused her skin to break open. Id. ¶ 46. Carter

was scheduled to be released the afternoon of August 13, 2019. Id. On the morning of

August 13, 2019, a social worker at Weiss Hospital called 311 to locate a shelter for

Carter. Id. ¶ 47. Catholic Charities responded and indicated that it would send a van

to pick up Carter and take her to Pacific Garden. Id. ¶ 48.

      Carter waited for the van from Catholic Charities from 3:00 p.m. to 12:00 a.m.

in the waiting room at Weiss Hospital. Compl. ¶ 49. The Catholic Charities van did

not arrive until approximately 1:30 a.m. on the morning of August 14, 2019. Id. ¶ 51.

Upon arrival, the driver helped Carter place her walker into the van. Id. ¶ 52. Carter

asked the van driver if he had a stepstool for the van, and he replied that he did not.

Id. ¶ 53. The driver informed Carter that if she could not access the van

independently, he would have to leave her. Id. Carter asked if there was an accessible

van to take her to Pacific Garden, to which the driver said no. Id. ¶ 54. He also

informed Carter that Pacific Garden had about thirteen steps to enter the building.

Id. ¶ 55. Carter told him that she could not climb stairs. Id. The driver left, so Carter

slept in a bus shelter across the street from the hospital that night. Id. ¶ 56.

      Eventually, Carter was admitted to Sarah’s Circle on August 15, 2019. Compl.

¶ 62. However, Carter was informed that she could only stay at Sarah’s Circle for six

months, that is, until February 14, 2020, at which time she would have to leave. Id.




                                           3
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 4 of 14 PageID #:210




      On February 13, 2020, Carter filed a two-count Complaint against the City,

asserting claims under Section 504 of the Rehabilitation Act (Count I) and

Discrimination under the ADA (Count II). In her prayer for relief, Carter seeks

declaratory relief, a preliminary and permanent injunction, compensatory damages,

and several other forms of relief. The City moves to dismiss Carter’s Complaint

pursuant to Rules 12(b)(1) and 12(b)(6).

                                  Legal Standards

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual

allegations, accepted as true, sufficient to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The allegations “must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

allegations that are entitled to the assumption of truth are those that are factual,

rather than mere legal conclusions. Iqbal, 556 U.S. at 678–79.

      A Rule 12(b)(1) motion tests whether the court has subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1). Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570



                                            4
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 5 of 14 PageID #:211




F.3d 811, 820 (7th Cir. 2009). Standing is an “essential component of Article III’s case-

or-controversy requirement,” and the plaintiff “bears the burden of establishing

standing . . . in the same way as any other matter on which the plaintiff bears the

burden of proof . . . .” Apex Digital, Inc. v. Sears Roebuck & Co., 572 F.3d 440, 443

(7th Cir. 2009). In order to survive a Rule 12(b)(1) motion, the plaintiff bears the

burden of establishing subject matter jurisdiction. Ctr. for Dermatology & Skin

Cancer, Ltd. v. Burwell, 770 F.3d 586, 588–89 (7th Cir. 2014). When deciding a facial

challenge to subject matter jurisdiction—that is, when the defendant argues that the

plaintiff's allegations as to jurisdiction are inadequate—“the district court must

accept as true all well-pleaded factual allegations, and draw reasonable inferences in

favor of the plaintiff.” Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995). But district

courts may also “look beyond the jurisdictional allegations of the complaint and view

whatever evidence has been submitted on the issue to determine whether in

fact subject matter jurisdiction exists.” Taylor, 875 F.3d at 853 (citing Apex Digital,

572 F.3d at 444). In that case, “no presumptive truthfulness attaches to plaintiff’s

allegations,” and the court is “free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.” Apex Digital, 572 F.3d at 444 (internal

citations omitted).


                                       Analysis

      The ADA was enacted “to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities.” 42 U.S.C.

§ 12101(b)(1). To that end, Title II of the ADA provides that “no qualified individual

                                            5
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 6 of 14 PageID #:212




with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of services, programs or activities of a public entity, or be

subjected to discrimination by any such entity.” § 12132; Foley v. City of LaFaytte,

359 F.3d 925, 928 (7th Cir. 2004). The Rehabilitation Act specifically prohibits

federally funded organizations from discriminating on the basis of disability. Wis.

Community Services v. City of Milwaukee, 465 F.3d 737, 746 (7th Cir. 2006); see also

Shuhaiber v. Illinois Dep’t of Corr., 980 F.3d 1167, 1170 (7th Cir. 2020) (The ADA

and the Rehabilitation Act both prohibit discrimination against qualified persons

with disabilities.). In the Seventh Circuit, the ADA and Rehabilitation Act are

“functionally identical.” Wagoner v. Lemman, 778 F.3d 586, 592 (7th Cir. 2015). To

state a claim under the ADA and the Rehabilitation Act, an individual must allege

that: (1) she is a qualified individual with a disability; (2) she was denied the benefits

of the “services, programs or activities of a public entity”; (3) she was denied those

benefits or otherwise discriminated against on account of her disability, and for the

Rehabilitation Act claim, the additional requirement that (4) the defendant is an

entity which receives federal funds. Clemmons v. Dart, 168 F. Supp. 3d. 1060, 1065

(N.D. Ill. 2016).

                 I.   Sufficiency of ADA and Rehabilitation Claims

       The City raises three arguments to support its contention that Carter has not

stated a claim under either the ADA or the Rehabilitation Act. 3 First, the City argues


3The City does not challenge that Carter adequately alleged that she is disabled; that she is
qualified for the benefits and services sought; that the City is a public entity; or for purposes
of the Rehabilitation Act claim, that the City receives federal funds. Therefore, the City
waives any such contentions. See G& S Holdings LLC v. Cont’l Cas. Co., 697 F.3d 534, 538
                                               6
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 7 of 14 PageID #:213




that Carter has not alleged that she was denied a benefit based on her disability. Mot.

Dismiss at 4. Second, the City contends that the Complaint does not adequately allege

that the services provided by Pacific Gardens constitute a “service, program, or

activity” of the City. Id. at 7. Third, the City maintains that the Complaint fails to

adequately allege that the Shelter Program was not readily accessible to individuals

with disabilities. Id. at 6. The Court disagrees with the City’s arguments and finds

that Carter has sufficiently stated claims under both the ADA and the Rehabilitation

Act.

       First, Carter alleges sufficient facts that the City denies access to its

emergency Shelter Program. Carter alleges that the van transport that responded to

her 311 call was not equipped for her disability and that she was told that there was

no such accessible van transport. Compl. ¶¶ 51–54. Carter further alleges that she

was told that to gain entrance to Pacific Gardens, she would have to climb

approximately 13 steps and that when she told the driver she could not climb stairs,

the driver left her. Id. ¶¶ 53, 55–56. These factual allegations raise a plausible

inference that the City’s Shelter Program denies access on account of disability.

       Second, the City’s contention that Carter fails to properly allege that the

services provided by Pacific Garden are a “service, program, or activity” of the City,

fares no better. As noted by Carter, this argument ignores the fact that Carter only




(7th Cir. 2012) (“a party waives an argument by failing to make it before the district court,”
including “affirmative argument[s] in support of a motion to dismiss”). No matter, as the
Court finds that Carter has pled that she was disabled; that she qualified for the benefits and
services of the City’s Shelter Program; that the City is a public entity; and that the City
receives federal funds.
                                              7
      Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 8 of 14 PageID #:214




encountered Pacific Gardens through the City’s operation of its Shelter Program. R.

29, Resp. at 5. At this juncture, Carter has pled enough to raise the inference that the

City and Pacific Garden are engaged in a joint venture or that the City’s acts were

the result of a close relationship with Pacific Gardens. 4

        Finally, the Court finds that Carter has properly alleged that the City’s

emergency shelter program is not “readily accessible.” 5 The City’s argument is

premised on the fact that Carter was able to gain access to another shelter, Sarah’s

Circle. Mot. Dismiss at 6–7. The fact that Carter was able to go to Sarah’s Circle does

not mean that the City’s Shelter Program is readily accessible. True, as the City

argues, a program need not provide “perfect accessibility” in order to comply with the

ADA. R. 35, Reply at 3. But, contrary to the City’s contention, Carter has not just pled

discrimination regarding a single shelter on a single night. Mot. Dismiss at 4. Rather,

she alleges that “the overwhelming majority of beds available through Defendant’s

emergency shelter program are in inaccessible buildings,” resulting in reduced

likelihood of placement in a shelter for people with mobility-related disabilities than

for people without such disabilities.” Compl. ¶¶ 17–18. She also alleges facts relating

to her own experience of being refused service to the City’s emergency Shelter

Program when her disability prevented her from accessing the shelter program’s van


4As Carter points out, an identical argument was rejected by Judge Gettleman in Martin v.
Emmanuel, 2019 WL 4034506, at *4–5 (N.D. Ill. Aug. 27, 2019). In Martin, Judge Gettleman
found that Martin raised an inference that the City and Pacific Gardens are engaged in a
joint venture or that the City’s acts were the result of a close relationship with Pacific
Gardens. Id. So too here.
5Because the Court finds that Carter has adequately alleged that the City’s Shelter Program

was not readily accessible, it does not opine on whether the “readily accessible” standard
applies only to city-owned buildings under 28 U.S.C. § 150.
                                            8
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 9 of 14 PageID #:215




and the PGM shelter, as well as facts alleged by the plaintiff in Martin, 19-cv-1708,

that she was unable to obtain a bed at two shelters—PMG and Cornerstone—due to

her disability. Id. ¶¶ 23–24, 52–54. These allegations are sufficient, at the pleading

stage, to show that the City’s shelter program is not readily accessible to individuals

with physical disabilities. See Wright v. Giuliani, 2000 WL 777940, at *6 (S.D.N.Y.

June 14, 2000), aff’d, 230 F.3d 543 (2d Cir. 2000).

      The Court finds, in viewing the allegations as true (as it must), that Carter has

adequately pled causes of action under the ADA and the Rehabilitation Act.

                                    II.   Standing

      Alternatively, the City posits that even if the Court finds that Carter

adequately alleges ADA and Rehabilitation Act claims, the Court should dismiss the

Complaint because Carter lacks standing to seek declaratory or injunctive relief. For

a party to have “Article III standing, three requirements must be satisfied: (1) she

must have suffered an actual or imminent, concrete and particularized injury-in-fact;

(2) there must be a causal connection between her injury and the conduct complained

of; and (3) there must be a likelihood that this injury will be redressed by a favorable

decision.” Bryant v. Compass Grp. USA, Inc., 958 F.3d 617, 620–21 (7th Cir. 2020), as

amended on denial of reh’g and reh’g en banc (June 30, 2020) (citing Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992)). To have standing for declaratory or

prospective injunctive relief, plaintiffs must face a “real and immediate threat of

injury,” as opposed to a threat that is merely “conjectural” or “hypothetical.” City of

Los Angeles v. Lyons, 461 U.S. 95, 102–03 (1983).



                                           9
  Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 10 of 14 PageID #:216




      The City argues that Carter’s future injury is not “certainly impending” and

there is no “substantial risk” that future harm will occur again, because although

Carter alleged she was homeless at the time she filed her Complaint, she has failed

to update her pleading to reveal her current status. Mot. Dismiss at 9–10.

      Carter responds that courts evaluate standing at the time the complaint is filed

and argues that she alleged an injury in fact on the day she filed. Resp. at 9–10.

Carter contends that unlike the plaintiff in Martin (who, at the complaint filing, had

an apartment and the right to stay until the end of her lease), she alleged both that

her stay at Sarah’s Place was due to expire the day after she filed the Complaint and

that she would have nowhere to go. Cf. Martin, 2019 WL 4034506, at *3 (finding that

the Martin plaintiff lacked standing for injunctive relief, because she was living in an

apartment and faced no imminent threat of becoming homeless or being subjected to

discrimination again); see also Compl. ¶¶ 65–66. Meaning, on the date she filed the

Complaint, Carter was in imminent need of access to the City’s allegedly

discriminatory Shelter Program. Carter further maintains that each case cited in the

City’s Motion to Dismiss is distinguishable, as each involves injuries much more

speculative than her immediate threat of homelessness with her Sarah’s Place stay

expiring just one day later. See Mot. Dismiss at 10–11 (citing, among other cases,

Hummel v. St. Joseph Cnty. Bd of Comm’rs, 817 F.3d 1010, 1017 (7th Cir. 2016)

(affirming grant of summary judgment disposing of claims for injunctive relief as to

plaintiff’s ADA claims because plaintiffs presented no evidence that they planned to

return to the non-compliant courthouse)). Carter is correct that standing is evaluated



                                          10
   Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 11 of 14 PageID #:217




at the time of the complaint filing (see Milwaukee Police Ass’n v. Bd. of Fire & Police

Comm’rs, 708 F.3d 921, 928 (7th Cir. 2013)), and the Court agrees that the cases cited

by the City in its Motion to Dismiss are distinguishable and finds that the Reply cases

are similarly unhelpful. 6 The Court finds that unlike the Martin plaintiff, Carter

sufficiently alleged an injury in fact for purposes of standing.

       Carter also argues that the City’s argument really centers on mootness, and

the Court again agrees with Carter. “[S]tanding must be present at all stages of the

litigation . . . [and w]hen a party with standing at the inception of the litigation loses

it due to intervening events, the inquiry is really one of mootness.” Parvati Corp. v.

City of Oak Forest, Ill., 630 F.3d 512, 516 (7th Cir. 2010) (citations omitted). But

unlike standing, which requires the plaintiff to bear the burden of showing that she

has standing for each form of relief sought, see Simic v. City of Chicago, 851 F.3d 734,

738 (7th Cir. 2017), it is the defendant who bears the burden of showing that an action

is moot, see Banks v. Dougherty, 2010 WL 747870, at *6 (N.D. Ill. Feb. 26, 2010) (citing

Pleasureland Museum, Inc. v. Beutter, 288 F.3d 988, 999 (7th Cir. 2002)). The City

has not even attempted, at this time, to meet its “heavy burden” of showing that

Carter’s action is moot. See id.




6The  cases cited in the City’s Reply are no more helpful to the City’s argument. Reply at 6–7
(citing City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983) (plaintiff who had been placed in
a chokehold lacked standing to seek injunctive relief because he failed “to establish a real
and immediate threat that he would . . . be stopped for any [] offense, by an officer . . . who
would illegally choke him into unconsciousness . . . .”)). The City also cites out-of-Circuit
district court cases in its Reply. Id. (citing Naiman v. New York University, 1997 WL 249970
at *1 (S.D.N.Y 1997); Tyler v. Kansas Lottery, 14 F. Supp. 2d 1220, 1225 (D. Kan. 1998)).
None of these cases involve similarly imminent injuries like the threat of homelessness in
one day.
                                              11
  Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 12 of 14 PageID #:218




      Because Carter sufficiently alleged that she faced an imminent and real threat

of injury at the time of filing (her shelter stay was expiring in one day and she had

nowhere to go) and the City has not even attempted to meet its burden of showing

mootness, this Court finds that it has Article III standing over Carter’s request for

injunctive and declaratory relief.

                          III.   Compensatory Damages

      In order to recovery compensatory damages under the ADA or Rehabilitation

Act, a plaintiff must allege intentional discrimination, which can be established by a

showing of deliberate indifference. Lacy v. Cook Cnty, 897 F.3d. 847, 863 (7th Cir.

2005). Deliberate indifference is shown when the defendant (1) knew that a harm to

a federally protected right was substantially likely, and (2) failed to act on that

likelihood. Id. at 862. A plaintiff can satisfy the knowledge element by showing that

she alerted the “public entity to her need for accommodation or that the need for

accommodation is obvious or required by statute or regulation.” Reyes v. Dart, 2019

WL 1897096, *9 (N.D. Ill. Apr. 29, 2019).

      Here, the Court finds that Carter has not sufficiently pled that the City was

deliberately indifferent to her disability. Carter does not allege that at the time the

call was placed on her behalf to the City, the City was alerted that it needed to

dispatch an accessible van. In fact, according to the allegations in the Complaint, the

first time Carter requested an accessible van was after the van arrived. As such, the

City was not provided any advance notice of the need for an accessible transport

vehicle. Carter argues that the Martin lawsuit put the City on notice that its Shelter



                                            12
  Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 13 of 14 PageID #:219




Program discriminated against disabled people and the City failed to fix the program.

Carter contends that failing to send an accessible van to pick her up in light of Martin

shows the City’s deliberate indifference.

      But Carter’s reliance on Martin does not save her Complaint, as nothing in

Carter’s Complaint reveals any advance notice to the City that it needed to dispatch

an accessible van to transport Carter to Pacific Garden. Carter cites only one case,

Clemmons, 168 F. Supp. 3d. at 1070, for the proposition that certain individuals in

need of ADA compliant services are excused from communicating that fact to their

service provider. Clemmons, however, as noted by the City, is factually

distinguishable. In Clemmons, the plaintiff was a double-amputee confined to a

wheelchair, housed in defendant’s jail, who was not provided one of the multiple,

ADA-complaint cells in the jail. Id. at 1070. The court found that the defendant had

knowledge of the plaintiff’s need for an ADA-complaint cell and failed to provide him

with one. Id. at 1070–71. In this case, nowhere in Carter’s Complaint does she allege

that, prior to the 311 call, the City was aware of the fact that Carter was disabled

and would need an accessible van. Carter therefore has failed to sufficiently plead

that the City was deliberately indifferent to her disability, and as such, her

compensatory damages claim cannot survive a motion to dismiss.

                                 Conclusion

      For the foregoing reasons, Defendant City of Chicago’s Motion to Dismiss [25]

is granted in part and denied in part. Plaintiff Carter’s claim for compensatory

damages is dismissed without prejudice. Carter’s claim for declaratory and injunctive



                                            13
  Case: 1:20-cv-01083 Document #: 46 Filed: 02/17/21 Page 14 of 14 PageID #:220




relief may proceed. Carter has until March 10, 2021 to file an amended complaint

consistent with this Opinion. A status hearing is set for March 17, 2021 at 9:30 a.m.

but to track the case only (no appearance is required; the case will not be called).



                                               ____________________________________
                                               Franklin U. Valderrama
                                               United States District Judge

DATED: February 17, 2021




                                          14
